The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2014

                                     No. 04-14-00658-CR

                                     James E. SALDANA,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 365341
                           Honorable Scott Roberts, Judge Presiding


                                        ORDER
       On December 18, 2014, the trial court clerk filed a supplemental clerk’s record
containing an amended trial court certification which certifies that this criminal case is not a
plea-bargain case, and the defendant has the right of appeal. Accordingly, the court reporter is
ORDERED to file the reporter’s record within 30 days of the date of this order.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court